Citation Nr: 0103980	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  99-23 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependents' educational assistance under 
the provisions of Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to 
November 1974.  He died on January [redacted], 1987.  The 
appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in May 1999 by the Indianapolis, 
Indiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA). 


REMAND

Service connection may be granted for the cause of a 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, is not sufficient to show 
that it casually shared in producing death, but rather, it 
must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2000).

Hypertension which is manifested to a compensable degree 
within one year of a veteran's separation from service may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991 & Supp.); 38 C.F.R. §§ 
3.307, 3.309 (2000).

The veteran's death certificate lists the immediate cause of 
death as acute respiratory failure due to or as a consequence 
of acute bacterial endocarditis.

The appellant contends that hypertension substantially or 
materially contributed to the veteran's death, and that he 
developed hypertension within the one year period after his 
separation from service on November 29, 1974.  She submitted 
a copy of a hospital summary showing that the veteran was 
admitted to a VA Medical Center on June 21, 1976 
(approximately 19 months after his separation from active 
service) in a hypertensive crisis.  His blood pressure at 
admission was 220/140.  The discharge diagnoses in July 1976 
were essential hypertension and hypertensive encephalopathy.

The veteran's service medical records are negative for 
elevated blood pressure readings or a diagnosis of 
hypertension.  At an examination for service entrance in 
August 1972, his blood pressure was 112/64.  At an 
examination for separation in November 1974, his blood 
pressure was 126/72.

At a VA examination in September 1975, the veteran's blood 
pressure was 136/84.  Hypertension was not diagnosed.  As 
noted above, essential hypertension was diagnosed during VA 
hospitalization in June 1976.  At a VA examination in 
September 1976, diagnoses included labile essential 
hypertension.

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which applies to all pending claims for VA benefits 
and provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claimant's claim for a benefit under a law administered 
by VA.  The VCAA requires VA to notify the claimant of 
efforts to obtain certain types of records or records 
identified by the claimant, in certain circumstances.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).

In the instant case, the Board finds that the VCAA requires 
VA to attempt to obtain copies of any records of VA or 
private medical treatment of the veteran from his separation 
from service in November 1974 until his admission to the VA 
Medical Center in June 1976 and of the records of his 
terminal hospitalization at the Michigan Osteopathic Medical 
Center, Detroit, Michigan, in January 1987.  The Board notes 
that the appellant has stated that the veteran was treated at 
the VA Medical Center, Allen Park, Michigan, during the year 
after his separation from service. This case will, therefore, 
be remanded to the RO for further development of the 
evidence.

Accordingly, this case is REMANDED to the RO for the 
following:

1. The RO should request that the 
appellant identify any physicians or 
medical facilities, VA or non-VA, 
other than the VA Medical Center, 
Allen Park, Michigan, which rendered 
medical treatment to the veteran from 
November 29, 1974, his date of 
separation from service, until June 
21, 1976, when he was admitted to the 
VA Medical Center, Allen Park.  The RO 
should attempt to obtain copies of all 
identified clinical records.  In the 
event that any identified records are 
not obtained, the RO should comply 
with the notice provisions of the 
VCAA.

2. The RO should also attempt to obtain 
copies of any and all records of 
treatment of the veteran at the VA 
Medical Center, Allen Park, Michigan, 
from November 29, 1974, to June 21, 
1976, and comply with the provisions 
of the VCAA with regard to VA records.

3. After securing any necessary release 
from the appellant, the RO should 
attempt to obtain copies of the 
records of the veteran's terminal 
hospitalization at the Michigan 
Osteopathic Medical Center, Detroit, 
Michigan, where he died in January 
1987.

Following completion of these actions, the RO should review 
the evidence and determine whether the appellant's claim may 
now be granted.  If the decision remains adverse to the 
appellant, she and her representative should be provided with 
an appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purposes of this REMAND are to 
assist the appellant and to obtain clarifying medical 
information.  By this REMAND, the Board intimates no opinion 
as to the ultimate disposition of the appeal.  No action is 
required of the appellant unless she receives further notice.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




